Citation Nr: 1811368	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for a right knee disorder, to include as secondary to the claimed right and left foot disorders. 

6. Entitlement to service connection for a right leg disorder, to include as secondary to the claimed right and left foot disorders. 

7. Entitlement to service connection for a left knee disorder, to include as secondary to the claimed right and left foot disorders. 

8. Entitlement to service connection for a left leg disorder, to include as secondary to the claimed right and left foot disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from April 10, 1977 to July 16, 1977.  He was also enlisted in the Georgia Army National Guard with periodic training duties. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in August 2014 and August 2016 for further development. 

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript is of record.



FINDING OF FACT

The probative evidence of record shows that the Veteran's back, skin, bilateral knee, bilateral leg (if present), and bilateral foot disorders are not related to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for back, skin, bilateral knee, bilateral leg, and bilateral foot disorders are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection on a direct basis will generally be established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a) service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39  . 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran believes that his skin, back, bilateral foot, and bilateral knee disorders were incurred in service.  Alternatively, he claims that his back, bilateral knee and bilateral leg disorders are secondary to his bilateral foot disorder.  Unfortunately, considering the evidence of record in light of the pertinent legal criteria, service connection for skin, back, bilateral foot, bilateral leg, and bilateral knee disorders is not warranted.  

At his hearing before the Board in March 2014, the Veteran testified that his feet were injured during service as a result of the boots that he wore, and that after a while his legs and knees started to bother him.  He stated that he sought treatment during service and was provided with shoe inserts and knee and back braces.  He also testified that his disabilities were caused by doing a lot of bending and heavy lifting during service.  With respect to his skin, he stated that he experienced itching and a rash, for which he was treated during service, and that his symptoms had continued since service.

In April 2011, the RO made a formal finding that the Veteran's service treatment records were unavailable.  However, following the Board's August 2014 Remand, numerous additional service treatment records were obtained, including some records dated in April 1977.

The Veteran's available treatment records from the Army National Guard show that he denied ever having or having now any recurrent back pain, skin diseases, and knee, leg, or foot trouble on examinations in December 1976, July 1980, April 1984, August 1985, December 1987, and January 1988.  Further, clinical evaluation of his spine, feet, lower extremities, and skin were all normal at the time of those examinations. 

Post-service VA medical records reflect that the Veteran complained of back pain and skin problems as early as 2001 and knee pain in 2003.  

The Board remanded these claims to obtain medical opinions.  This was accomplished in December 2015.  The examiner, however, opined that none of the claimed conditions were related to the Veteran's active duty.

Regarding the Veteran's skin disorder, the examiner observed that the Veteran's VA medical records show treatment for eczema.  In addition, he noted the Veteran's statements that he had eczema for probably more than ten years, but he had no idea how it might be related to service in 1977.  The examiner commented that there was nothing in records to show onset during service.  He observed that there were no skin problems noted on any of his physical exams and no known exposure that might cause this condition.  He, therefore, concluded that the Veteran's skin disorder was not due to service.

With respect to the Veteran's back disorder, the examiner diagnosed the Veteran with a lumbosacral strain.  He observed that the Veteran had been treated at VA for about 10 years for pain in the low and mid back.  The examiner noted that a MRI showed a bulging L5-S1 disc but no other abnormality.  In reaching his conclusion that the Veteran's back disorder was not related to his service, the examiner stated that the Veteran's history was inconsistent.  The examiner observed that there were no records that show a back injury during active service.  He stated that multiple physical examinations during about ten years after active service failed to note any back problems.  Accordingly, the examiner concluded that this condition was also not related to the Veteran's active duty.

Moreover, the Veteran believes that he has flat feet.  The examiner, however, stated that, clinically, the Veteran definitely did not have flat feet.  He observed that the Veteran had normal arches, which compressed normally with weight bearing.  Instead, the examiner diagnosed the Veteran as having metatarsalgia.  The examiner observed that there was no record of a foot injury during service.  Additionally, he commented that foot problems were not mentioned on multiple physical examinations performed during service with the National Guard.  Therefore, the examiner concluded that a foot condition, including the Veteran's currently diagnosed bilateral metatarsalgia, was not related to service.  

Regarding the Veteran's bilateral knee/leg disorder, the examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome.  He noted that the Veteran had a history of bilateral knee pain and believed it began during service.  The examiner observed that there was no evidence of any knee injury during service.  Moreover, he commented that the Veteran's history as provided was inconsistent with that presented in claim.  The examiner stated that most significant was that multiple physical examinations for approximately ten years following active duty showed no history of knee problems and normal examination.  He, therefore, concluded that the Veteran's bilateral knee disorder was not related to his service.

In a December 2015 addendum, the VA examiner noted that the apparent basis for Veteran's claims relates to the issue of a fall from a ladder sustained when a ship collided with the Veteran's ship.  However, he noted that during his period of active duty from April 10 to July 16, 1977, the Veteran was participating in Army basic training at Ft. Leonard Wood, MO, and there would have been no occasion under which Veteran would have served aboard ship.  When asked about this, the Veteran stated he was never on a ship.  Rather, the Veteran stated that his injuries resulted from repeated lifting of boxes containing mortar rounds.  The examiner noted that a review of available records showed a number of military physical exams from the1980s during the Veteran's service with the Georgia National Guard and that none mentioned skin, back, knee, or foot problems in the history and no such problems were noted on examination.

The Board finds that, particularly in light of the additional service treatment records that were obtained following the August 2014 remand, the Veteran's lay statements in support of his claims lack probative value.  While he has stated that he experienced and was treated for back, foot, knee, leg, and skin symptoms during service from April to July 1977, and that he experiencing continuing skin symptoms after service, his periodic examinations conducted with the National Guard in July 1980, April 1984, August 1985, December 1987, and January 1988 all show that he denied ever having or having now any recurrent back pain, skin diseases, and knee, leg, or foot trouble.  Further, clinical evaluation of his spine, feet, lower extremities, and skin were normal at the time of those examinations.  These contemporaneous treatment records are more reliable and have more probative value than the Veteran's more recent lay statements submitted in support of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The fact that the Veteran's statements in support of his claims directly conflict with the earlier treatment records showing that he denied ever having recurrent back pain, skin diseases, and knee, leg, or foot trouble necessarily reflects his bias in supporting a claim for benefits, and leads to a finding that it is not credible.  

Further, the objective medical evidence in this case is unfavorable.  On VA Knee Lower Leg Examination in December 2015, no leg disorder other than patellofemoral syndrome of the knees was diagnosed, and none is shown in the Veteran's other treatment records.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). In terms of attributing the Veteran's skin, back, bilateral foot and bilateral knee disorders to his active service, the examiner(s) provided negative opinions with rationale and consideration of the Veteran's treatment records and lay statements, as well as the objective physical examination results.  Thus, the opinions had the proper factual foundation or predicate and are found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even if a bilateral leg disorder (other than patellofemoral syndrome of the knees) was present, remand for a medical nexus opinion is not in order as the Board has found that the Veteran's lay statements that he experienced leg symptoms in service not to be credible, as discussed above.  

Moreover, since service connection is not warranted for a bilateral foot disorder, service connection for a back, bilateral knee, or bilateral leg disorder on a secondary basis must be denied as a matter of law.  38 C.F.R. § 3.310.

In sum, the preponderance of the evidence is against the Veteran's claims. Consequently, the doubt doctrine does not apply, and his claims of entitlement to service connection for skin, back, bilateral foot, bilateral leg, and bilateral knee disorders, resultantly must be denied.  See 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to the claimed right and left foot disorders is denied. 

Entitlement to service connection for a right leg disorder, to include as secondary to the claimed right and left foot disorders is denied. 

Entitlement to service connection for a left knee disorder, to include as secondary to the claimed right and left foot disorders is denied. 

Entitlement to service connection for a left leg disorder, to include as secondary to the claimed right and left foot disorders is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


